Conley Byrd, Justice, concurring. I concur in the result reached here because appellant’s proffered instruction did not correctly state the law. But I do not agree that the term “meritorious defense” is limited to those situations involving unavoidable casualty or other inability to pay damages within sixty days. To me the statute, Ark. Stat. Ann. § 75-918 (Repl. 1957), allows a recovery of double damages only when the amount of the loss or damages to property is $200 or less. In Rouse v. Weston, 243 Ark. 396, 420 S. W. 2d 83 (1967), we held that the claimant could not bring himself within the statutory limit by making claim for less than the damages sustained. I can make no distinction for purposes of double recovery under the statute between a voluntary reduction of a loss and that reduction of a loss that occurs by operation of law as a result of our comparative negligence statute, Ark. Stat. Ann. § 27-1730.2 (Repl. 1962). Therefore, I consider that the term “meritorious defense” includes not only the defense that the claimed amount of the loss is excessive but also the defense of comparative negligence. I concede, however, that these, issues should be submitted to the jury in terms of damages and comparative negligence rather than “meritorious defense.” In this manner the “meritorious defense,” which would avoid the penalty, is established any time a verdict is returned for less than the amount of the loss to the property or for less than the amount claimed. BkowN and Foglemaw, JJ., join in this concurrence.